Name: Commission Regulation (EEC) No 2709/90 of 20 September 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258/12 Official Journal of the European Communities 22. 9. 90 COMMISSION REGULATION (EEC) No 2709/90 of 20 September 1990 on the supply of various lots of skimmed-milk powder as food aid food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management ^) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to Licross 200 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7 . 7. 1990, p. 6. (&gt;) OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25 . 7. 1987, p. 1 . 22. 9 . 90 Official Journal of the European Communities No L 258/13 ANNEX LOT A 1 . Operation No : 71 3/90 (')  Commission Decision of 19. 4. 1989 2. Programme : 1989 3 . Recipient 0 : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372-CH-121 1 Geneve 19 (telex : 22555 LRC CH ; tel : 734 55 80, fax 733 0395). 4. Representative of die recipient (3) : Cruz Roja Paraguaya, Brazil 216 esq. JosÃ © Beges, AsunciÃ ³n, Paraguay. Tel : 22797/205496/208199 ; Telex : 5320 PYOSRCR 5. Place or country of destination : Paraguay 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of die goods (*)(*) : see OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 to I.1.B.3) 8 . Total quantity : 50 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg and in containers of 20 feet OJ No C 216, 14. 8 . 1987, p. 4 and 5 (I.1.B.4 and I.l.B.4.2) Supplementary markings on packaging : 'ACCIÃ N N ° 713/90 / a red cross / LECHE EN POLVO DESCREMADA VITAMINADA / DONA ­ CIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE LAS SOCIE ­ DADES DE ,LA CRUZ ROJA Y DE LA MEDIA LUNA ROJA (LICROSS) / DISTRIBUCIÃ N GRATUITA / ASUNCIÃ N' and see OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization : Community market ( ¢) The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at destination  Asuncion 13 . Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Calle Andres Barbero 33, Asun ­ ci6n, Paraguay 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  20. 10. 1990 18 . Deadline for the supply : 15. 12. 1990 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4): 12 noon on 8. 10. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 15 October 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22  27. 10. 1990 (c) deadline for the supply : 15. 12. 1990 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of die delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels : telex : AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer (*): refund applicable on 17. 8 . 1990, fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17. 8 . 1990, p. 12) No L 258/ 14 Official Journal of the European Communities 22. 9. 90 LOT B 1 . Operation No : 718/90 (')  Commission Decision of 19. 4. 1989 2. Programme : 1989 3. Recipient 0 : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372-CH-1211 Geneve 19 (telex : 22555 LRCS CH ; tel : 734 55 80, fax 733 0395) 4. Representative of the recipient (3) : Croix-Rouge Rwandaise, BP 425, Kigali ; tel : 3304/4402/5088, telex : 22663 CRR RW 5. Place or country of destination : Rwanda 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (*) (') : see OJ No C 216, 14. 8 . 1987, p. 4 (I.1.B.1 to I.1.B3) 8 . Total quantity : 50 tonnes 9. Number of lots : one 10 . Packaging and marking : 25 kg and in containers of 20 feet OJ No C 216, 14. 8 . 1987, p. 4 and 5 (I.1.B.4 and I.l.B.4.2) Supplementary markings on packaging : ¢ACTION N" 718/90 / a red cross / LAIT Ã CRÃ MÃ  EN POUDRE VITAMINÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / NYAMIRAMBO / RWANDA' and see OJ No C 216, 14. 8 . 1987, p. 6 (I.1 .B.5) 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12. Stage of supply : free at destination  Nyamirambo 13. Port of shipment :  14. Port of landing specified by die recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : EntrepÃ ´ts de la Croix-Rouge, Nyamirambo, Rwanda 17. Period for making the goods available at the port of shipment where die supply is awarded at the port of shipment stage : 15  20. 10 . 1990 18 . Deadline for die supply : 21 . 12. 1990 19. Procedure for determining die costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders (4): 12 noon on 8. 10. 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 15. 10. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22  27. 10 . 1990 (c) deadline for the supply : 21 . 12. 1990 22. Amount of die tendering security : ECU 20 per tonne 23 . Amount of die delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de laide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Brussels ; telex AGREC 22037 B or 25670 B 25. Refund payable on application by the successful tenderer ^: refund applicable on 17. 8 . 1990, fixed by Commission Regulation (EEC) NO 2395/90 (OJ No L 222 of 17. 8 . 1990, p. 12) 22. 9. 90 Official Journal of the European Communities No L 258/15 LOT C 1 . Operation No : 720/90 (')  Commission Decision of 19. 4. 1989 2. Programme : 1989 3. Recipient f) : League of Red Cross and Red Crescent Societies, Logistic Service, PO Box 372-CH-1211 Geneve 19 (telex : 22555 LRCS CH ; tel : 734 55 80, fax : 733 0395) 4. Representative of the recipient (3) : Croix Rouge BurkinabÃ ©, BP 340, Ouagadougou ; tel : 30 08 77, telex : LSCR 5438 BF Ouagadougou 5. Place or country of destination : Burkina Faso 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of die goods (*) (6) : see OJ No C 216, 14. 8. 1987, p. 4 (I.1.B.1 to I.1.B.3). 8 . Total quantity : 100 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kg OJ No C 216, 14. 8 . 1987, p. 4 and 5 (I.1.B.4 and I.1.B.42) Supplementary markings on packaging : 'ACTION N0 720/90 / a red cross / LAIT Ã CRÃ MÃ  EN POUDRE VITAMINÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX ROUGE ET DU CROISSANT ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / OUAGADOUGOU' and see OJ No C 216, 14. 8 . 1987, p. 6 (I.1.B.5) 1 1 . Method of mobilization : Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at destination  Ouagadougou 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5 . Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing : Entrepot de la Croix-Rouge, Zone du Bois Secto 13, Ouagadougou 1 7 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15  20. 10. 1990 18 . Deadline for the supply : 21 . 12. 1990 1 9 . Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*): 12 noon on 8. 10 . 1990 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 15. 10. 1990 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 22  27. 10 . 1990 (c) deadline for the supply : 21 . 12. 1990 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200 rue de la Loi , B-1049 Brussels (telex : AGREC 22037 B or 25670 B) 25 . Refund payable on application by the successful tenderer ^: refund applicable on 17. 8 . 1990, fixed by Commission Regulation (EEC) No 2395/90 (OJ No L 222, 17 . 8 . 1990, p. 12). No L 258/ 16 Official Journal of the European Communities 22. 9. 90 Notes : (') The operation number is to be quoted in all correspondence. (J) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable relative to nuclear radiation in the Member State concerned have not been exceeded. (J) Commission delegate to be contacted by the successful tenderer : see list published in OJ No C 227, 7. 9. 1985, p. 4. (4) In order not to overload the telex, tenderers are requested to provide, brefore the date and time laid down in point 20 of the Annex, evidence that the tendering security referred to in Article 7 (4) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of the Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. 0 Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards to export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin . 0 The successful tenderer is to contact the recipient as soon as possible to establish what consignment documents are required and how they are to be distributed. (') All the documents must be legalized by the diplomatic representative at the country of origin of the product.